Citation Nr: 1141833	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include chronic anxiety reaction with psychological gastrointestinal complaints (stomach disability), headaches, and wrist nerve damage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 letter determination, as well as from rating decisions dated in December 2007 and November 2008 issued by the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  

The February 2005 letter determination denied the Veteran's claims to reopen previously denied claims of service connection for right wrist and headaches.  The December 2007 rating decision declined to reopen the claim of service connection for chronic anxiety reaction with psychophysiological gastrointestinal complaints.  Finally, the November 2008 rating decision denied a claim of service connection for prostate cancer and diabetes mellitus, type II.

In a May 2010 statement, and again at the time of his August 2011 hearing, the Veteran's representative argued that three previously denied conditions (stomach disability, headaches, and wrist nerve damage) were in fact residuals of a TBI.  The Board is mindful of 38 U.S.C.A. §7104(b), which prohibits reopening and allowing a claim that has been disallowed in a prior final Board decision based upon the same factual basis.  However, those conditions had been adjudicated previously as individual service connection claims, without reference to or development of a TBI claim.  Pursuant to Boggs v. Peake, 520 F.3d 1330, 1335 (2008), a properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury and therefore a claim based on a properly diagnosed disease or injury cannot be considered the same claim.  As a diagnosis of TBI, would constitute a proper diagnosis that was not previously adjudicated, the Board has recharacterized the issues as reflected on the title page.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Prostate Cancer and Diabetes Mellitus, Type II, Claims

The Veteran has contended that he was exposed to several carcinogens onboard various ships during his service in the U.S. Coast Guard and that this exposure has caused his prostate cancer and his diabetes mellitus, type II.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the VA treatment records refer to prostate cancer and diabetes mellitus, type II.  The service treatment records include a medical history abstract listing "Baycon insecticide in both eyes" in December 1965.  Thus, the Veteran's exposure to insecticide is confirmed.  At his hearing, the Veteran also stated that he had been exposed to dichlorodiphenyltrichloroethane (DDT) and Dizon insecticides in the course of his duties during service.  Therefore, the evidence presently of record is sufficient to trigger VA's duty to provide an examination for his prostate cancer and diabetes mellitus claims.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Traumatic Brain Injury Claim

In his February 2007 VA Form 9, the Veteran stated that he had been riding a U.S. Coast Guard medical department bicycle in the summer of 1966, shortly before his separation from service, when the front tire hit a pothole and he was thrown from the bike unto the pavement.  At his August 2011 hearing, he testified that he was in a really bad bike accident shortly before discharge in which he hit his head.  Afterward he was lying on the ground for a while, in a state of confusion.  However, he did not lose consciousness.  In intervening years, he has read about TBIs and feels this may be responsible for his headaches, nerve disorder, psychiatric and stomach problems.  

Based on this lay evidence of an in-service head injury, a VA TBI examination is necessary in order to fairly decide the Veteran's claim.  See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a urologist or other examiner with appropriate expertise for the purpose of determining the nature and etiology of any prostate cancer found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include exposure to Baycon insecticide. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

2.  Schedule the Veteran for a VA examination by an endocrinologist or other examiner with appropriate expertise for the purpose of determining the nature and etiology of any diabetes mellitus found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include exposure to Baycon insecticide. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

3.  Schedule the Veteran for a VA TBI examination for the purpose of ascertaining whether he has any current residuals of a traumatic brain injury sustained in service due to the bicycle accident described above.  The claims file must be reviewed by the examiner and the report should note that review.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to identify all residual symptoms (including all subjective complaints) that are determined to be related to the claimed in-service head injury.  The examiner should also opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the claimed impairments, including, but not limited to, anxiety, associated stomach symptoms, headaches, and wrist nerve damage, are related to the head injury in service, or are otherwise related to active service.  A complete rationale for all conclusions must be included in the report provided.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

